Citation Nr: 0029953	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-12 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
paranoid type, currently rated as 30 percent disabling.

2.  Entitlement to assignment of an initial rating in excess 
of 10 percent for tardive dyskinesia.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to November 
1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

An October 1998 rating decision denied an increased rating 
for the veteran's schizophrenia and also denied entitlement 
to TDIU.  A notice of disagreement was received in March 
1999, and a statement of the case was issued in May 1999.  
The veteran's substantive appeal was received in May 1999.

A May 1999 rating decision granted service connection for 
tardive dyskinesia and assigned a 10 percent rating, 
effective February 8, 1999.  A notice of disagreement with 
the 10 percent rating was received in May 1999, and a 
statement of the case was issued in July 1999.  A VA Form 646 
(Statement of Accredited Representation In Appealed Case) 
received in July 1999 constituted a substantive appeal.


FINDINGS OF FACT

1.  Symptomatology attributable to the veteran's service-
connected schizophrenia is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, with routine behavior, self-care 
and conversation normal.

2.  The veteran's service-connected tardive dyskinesia 
produces impairment which approximates that of a severe 
degree.

3.  The veteran's only service-connected disabilities are 
paranoid type schizophrenia, currently rated as 30 percent 
disabling, and tardive dyskinesia, rated as 30 percent 
disabling pursuant to this Board decision; the veteran's 
combined service-connected disability rating is 50 percent. 

4.  The veteran's service connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an evaluation 
in excess of 30 percent for service-connected schizophrenia, 
paranoid type, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9203 
(1999).

2.  The schedular criteria for entitlement to a 30 percent 
evaluation for service-connected tardive dyskinesia have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.124a, Diagnostic Code 8103 (1999).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

After reviewing the evidence of record, which includes recent 
VA examinations, the Board finds that the RO has taken 
appropriate steps to develop the evidence and that no further 
action is required to meet the provisions of 38 U.S.C.A. 
§ 5107(a) regarding assistance to the veteran.

A.  Paranoid Schizophrenia

The veteran was granted service connection for schizophrenia 
in December 1964 and is currently assigned a 30 percent 
disability rating for that disability under the provisions of 
Diagnostic Code 9203.

Under Diagnostic Code 9203, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

After reviewing the evidence in light of the listed schedular 
criteria, the Board finds that the clear preponderance of the 
evidence is against entitlement to a schedular rating in 
excess of the current 30 percent.  While one listed symptom 
under the criteria for the next higher rating of 50 percent 
(flattened affect) is shown by VA examinations in June 1997 
and April 1999, those examinations also showed the veteran's 
grooming and hygiene to be good, speech was regular and 
logical, memory was intact and there were no current 
delusions or hallucinations.  Insight and judgment have been 
described as fair.  

The Board also notes that both the June 1997 and the April 
1999 examinations resulted in Global Assessment of 
Functioning (GAF) scores of approximately 50-55.  The GAF 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 41-50 score indicates "serious symptoms . . . OR any 
serious impairment in social, occupational, or school 
functioning . . . ."  A 51-60 score indicates "moderate 
symptoms . . . OR any moderate difficulty in social, 
occupational, or school functioning . . . ."  The finding of 
moderate impairment appears to be supported by the examiner 
who conducted the June 1997 examination who commented that 
the psychiatric disability resulted in moderate impairment of 
social and industrial functioning.  

The Board does not doubt that the service-connected 
schizophrenia results in significant impairment, but the 
evidence does not show that the criteria for a schedular 
rating in excess of 30 percent have been met.  Further, there 
is not otherwise such a balance of the positive evidence with 
the negative evidence to allow for a favorable determination 
as to this issue.  38 U.S.C.A. § 5107(b).

B.  Tardive Dyskinesia.

The RO has rated the veteran's tardive dyskinesia by analogy 
to convulsive tic under the provisions of Diagnostic Code 
8103.  Moderate convulsive tic is rated 10 percent disabling, 
and severe convulsive tic is rated 30 percent disabling.  
Ratings are assigned based on the frequency, severity, and 
muscle groups involved.  38 C.F.R. §§ 4.120, 4.124, 
Diagnostic Code 8103.

Since the tardive dyskinesia issue arises from an initial 
rating decision which established service connection and 
assigned the initial 10 percent disability evaluation, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

At the April 1999 VA neurological examination, the veteran 
complained of increased difficulties with upper extremity 
tremor as well as other tremors over the prior 2-3 years.  
The veteran's tremors occurred mainly at rest but were 
exacerbated by intention.  In addition to upper extremity 
tremors, there was also lower extremity tremors, toe tapping, 
knee bouncing, and titubation.  The diagnosis was tardive 
dyskinesia.  The examiner commented that the veteran's 
tremors would significantly impair his ability to work in 
many environments.

A VA examiner has indicated that the veteran's tardive 
dyskinesia results in significant employment impairment.  
Furthermore, the Board notes that the veteran's tremors 
appear to be frequent and involve multiple muscle groups.  
Resolving reasonable doubt in favor of the veteran, the Board 
concludes that severe impairment is shown, and a higher 30 
percent rating is warranted for tardive dyskinesia for the 
entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Fenderson.

II.  TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  However, it should 
be stressed that under both the objective and the subjective 
criteria, the veteran must, in the judgment of VA, be unable 
to secure and follow substantially gainful employment by 
reason of service-connected disabilities.  

As a result of the Board's finding that the service-connected 
tardive dyskinesia warrants a 30 percent rating, the 
veteran's service-connected combined disability rating is 50 
percent.  38 C.F.R. § 4.25.  As such, he does not meet the 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  
However, as already noted, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It appears that the veteran last worked in 1995 as a bindery 
machine operator.  He has reported completing high school 
with an additional year of industrial training. 

The record shows that VA physicians have essentially found 
the veteran to be unemployable due to service-connected 
disability.  Specifically, the examiner who conducted the 
April 1999 psychiatric examination commented that the 
impaired concentration with a combination of his psychiatric 
disorder and medication would make the veteran unemployable.  
Further, the April 1999 VA neurological examiner indicated 
that the veteran's tardive dyskinesia resulted in significant 
impairment in the veteran's ability to work.  The record also 
includes a January 1998 letter from a VA physician to the 
effect that the primary reason for the veteran's 
unemployability is his paranoid schizophrenia.  Upon review 
of the evidence, the Board finds that the veteran's service-
connected schizophrenia and tardive dyskinesia disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  Accordingly, the Board finds that the criteria 
for a total disability rating based on individual 
unemployability due to service connected disabilities have 
been met.


ORDER

Entitlement to a schedular rating in excess of 30 percent for 
schizophrenia, paranoid type, is not warranted.  To this 
extent, the appeal is denied.

Entitlement to a 30 percent rating for tardive dyskinesia is 
warranted.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals


 

